Citation Nr: 0429409	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  02-02 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service 
connected disorders of the knees.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to disorders of the knees.

3.  Entitlement to service connection for a bilateral hip 
disorder as secondary to disorders of the knees.

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

5.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from May 1985 to September 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issues of entitlement to service connection for a low 
back disorder and for a bilateral hip disorder are addressed 
in the remand portion of the decision below and are remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The AMC will notify the veteran if any 
further action is required on her part.  







FINDINGS OF FACT

1.  The veteran was not diagnosed with an acquired 
psychiatric disorder during active service.

2.  There is no competent medical evidence linking a current 
acquired psychiatric disorder to the veteran's service.

3.  There is no competent medical evidence that service 
connected disorders of the knees caused or worsened an 
acquired psychiatric disorder.

4.  The veteran's right knee and left knee disabilities are 
characterized by ligamentous instability manifested by laxity 
of the patellar ligaments with subjective complaints of pain 
and without limitation of motion.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or 
aggravated during active service and is not proximately due 
to or a result of chondromalacia of the right knee and of the 
left knee.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

2.  The criteria for evaluations in excess of 10 percent for 
chondromalacia of the right knee and of the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims decided herein, the Board must first determine whether 
the veteran has been apprised of the law and regulations 
applicable to these matters; the evidence that would be 
necessary to substantiate the claims; and whether the claims 
have been fully developed in accordance with the Veterans 
Claims Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claims decided herein, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran was provided with a copy of the rating decision 
dated in December 2001 setting forth the general requirements 
of then-applicable law pertaining to the establishment of 
service connection and increased evaluations.  The general 
advisement was reiterated in the Statement of the Case dated 
in March 2002 as well as in Supplemental Statements of the 
Case dated in October 2003 and August 2004.

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence which would 
substantiate her claims, and the responsibility for obtaining 
it, by letter dated in August 2001 prior to the adjudication 
of her claims on appeal.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004) (Pelegrini II).  Because the veteran has 
been apprised for approximately 3 years of the nature of 
substantiating evidence and her responsibility for obtaining 
it, the provisions of the VCAA as to notice have been 
satisfied.  See 38 U.S.C.A § 5103(b)  (Providing in substance 
that after advisement to the claimant under the VCAA of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the veteran, as is detailed below.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims. 38 U.S.C.A.§ 5103A (d).  The 
veteran was afforded a series of VA medical examinations in 
April 2001, September 2001, and May 2003 conducted by 
physicians who rendered relevant opinions.  Further opinions 
are not needed in this case with regard to the claims for 
service connection for an acquired psychiatric disorder and 
for increased evaluations for disorders of the knees because 
there is presently sufficient medical evidence to decide 
those claims.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran with regard to the 
claims decided herein.  In the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran with 
regard to the claims decided herein at every stage of this 
case.  Given the development undertaken by the RO and the 
fact that the veteran has pointed to no other evidence which 
has not been obtained, the Board finds that the record is 
ready for appellate review.


The Merits of the Claims

Service Connection for an Acquired Psychiatric Disorder:

The veteran argues that she has an acquired psychiatric 
disorder, to include dysthymia/depression, that was incurred 
during or as a result of her military service and/or is 
secondary to her service connected knee disabilities.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002). The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of her service as shown 
by service records, the official history of each organization 
in which the claimant served, her medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. 
§ 3.303(a) (2004).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004). It has been 
held that "disability" in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service- 
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995).

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

However, a personality disorder, as such, is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this matter, the veteran's service medical records reveal 
that in December 1985, it was noted that the veteran had a 
history of depression, and she was referred to an internal 
medicine clinic to rule out thyroid gland dysfunction.  A 
clinical examination and laboratory studies resulted in 
findings of normal thyroid function.  In a report of medical 
history in May 1986, the veteran stated that she then had or 
once had frequent trouble sleeping and depression or 
excessive worry.  A physician noted that the veteran had 
situational depression and sleep disturbance.  At an 
examination for a medical board proceeding in May 1986, the 
veteran was evaluated as psychiatrically normal.  

In May 1986, a service department medical board found that 
the veteran had a knee disability, and in June 1986 a 
physical evaluation board made the same finding.  However, 
neither the medical board nor the physical evaluation board 
found any psychiatric disability.  The veteran's service 
medical records are otherwise negative for any findings or 
diagnosis of a psychiatric disorder.

In October 2000, at a VA behavioral medicine clinic, the 
veteran was seen for monitoring of medication and symptoms.  
It was noted that she had diagnoses of opioid dependence and 
dysthymic disorder.  On mental status examination, the 
veteran was alert and oriented with normal concentration and 
normal short-term memory .  She was mildly anxious.  She had 
no psychotic symptoms or suicidal ideations.  The diagnoses 
on Axis I were opioid dependence and dysthymic disorder.  
Other than its historical occurrence, there is no mention of 
the veteran's military service as a causal factor relative to 
psychiatric symptoms.  

A November 2000 record of a private mental health facility 
noted that the veteran had been committed to a state hospital 
on a petition by members of her family - without apparent 
reference to any incident of military service.  

In April 2001, the veteran was evaluated by a physician of 
the VA behavioral medicine service.  The clinical impression 
was that of a dysthymic disorder and prescription narcotic 
dependence, and that the veteran had a serious personality 
disorder or an underlying mood and/or thought disorder.

At a VA mental disorders examination in October 2001, the 
veteran gave a history of having been referred by her 
military unit in 1986 for outpatient psychiatric treatment.  
She stated that she attended three or four outpatient 
sessions in service where she was determined to be mostly 
experiencing family stress.  She indicated that in the 1990s 
she became dependent on prescription medications which had 
been prescribed for physical conditions.  She stated that in 
November 2000 she was an inpatient at a state hospital where 
she underwent detoxification.  After clinical evaluation, the 
diagnoses was dysthymia.  

In February 2002, the veteran saw the acting chief of the VA 
behavioral medicine service and related her suspicions about 
actions which she believed her mother and other family 
members had taken that were detrimental to her.  The 
impressions were dysthymic disorder and personality disorder, 
not otherwise specified, anti-social and paranoid traits.

At a VA mental disorders examination in May 2003, the 
examining psychologist reviewed the veteran's claims file and 
electronic records of her treatment at a VA Medical Center.  
Psychological tests were administered.  The veteran gave a 
history of having been addicted at one time to oxyocodone 
prescribed by her doctors.  In 1999, she was a patient at a 
state hospital for detoxification.  It was noted that at the 
VA examination in October 2001 the veteran reported having 
attended outpatient psychiatric sessions while on active 
duty, but that her service medical records did not show such 
treatment and the veteran did not mention it.  The veteran 
reported that she had not been depressed during the previous 
year.  She attributed her remission  from depression to not 
visiting her mother or her siblings.  

The veteran added that she was unemployed.  She blamed her 
unemployment on her physical condition, not on her mental 
condition.  She was currently not receiving any psychiatric 
treatment.  

On mental status examination, the veteran was oriented and 
alert.  Her manner was guarded.  Her speech had normal rate 
and rhythm.  Her mood was euthymic.  Her thought processes 
were goal-directed.  No delusions or hallucinations were 
noted.  She denied suicidal or homicidal ideation.  No memory 
loss was noted.  No depression, depressed mood, or anxiety 
was noted or remarked upon by the veteran. The veteran stated 
that she had sleep problems related to physical pain and not 
to depression.  The diagnoses were a somatoform disorder and 
a narcissistic personality disorder.  

The examiner commented that the veteran had reported in the 
past that she had depression but that currently she claimed 
not to be depressed.  The examiner found that any depression 
which the veteran would have had would be related to 
situational factors and not from her service-connected 
physical disabilities.  The examiner stated an opinion that 
the veteran's psychiatric conditions were not likely related 
to her military service or to her service-connected 
disabilities.

At a hearing before a Decision Review Officer in June 2003, 
the veteran testified that she was treated for depression in 
service and tried different medications.  She added that at 
separation from service, she was not taking medication for 
depression, and that she was not currently taking any 
medication for depression.  The veteran further testified 
that her discharge from service was related to the condition 
of her knees and that after service, her next treatment for 
depression was in 1999 at a VA Medical Center.

As noted above, in February 2002, the acting chief of the VA 
behavioral medicine service diagnosed a dysthymic disorder 
and a personality disorder.  In May 2003, the VA psychiatric 
examiner diagnosed somatoform disorder and a narcissistic 
personality disorder.  

A grant of service connection for a psychiatric disorder is 
clearly not appropriate in this matter.  First, the veteran's 
personality disorder is not a disease or injury within the 
meaning of applicable legislation concerning service 
connection, see 38 C.F.R. § 3.303(c).    

The record also indicates that a chronic acquired psychiatric 
disorder was not diagnosed during the veteran's active 
service and there is no competent medical evidence relating a 
current acquired psychiatric disorder, to include dysthymic 
disorder or somatoform disorder, to the veteran's active 
service.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).   

Indeed, the VA examiner in May 2003 found that the veteran's 
current acquired psychiatric disorder is not related to her 
service.  While a physician noted on the veteran's report of 
medical history in May 1986 that she had situational 
depression, the veteran explained to a VA examiner in October 
2001 that she was depressed at that time by the thought of 
resuming contact with her family members with whom she had a 
dysfunctional relationship, and at the medical board 
examination in May 1986, the veteran was evaluated as 
psychiatrically normal.  

The preponderance of the evidence of record is against the 
claim for service connection for an acquired psychiatric 
disorder on a direct basis.  

Further, there is no competent medical evidence that the 
veteran's service connected knee disabilities caused or have 
worsened an acquired psychiatric disorder.  The VA examiner 
in May 2003 found that there is no such relationship.  The 
only evidence of a relationship between the veteran's knee 
disabilities and an acquired psychiatric disorder is her own 
statements, which lack probative value.  As a layperson, she 
is not qualified to offer an opinion on a question of medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the credible evidence of record 
is against the claim for service connection for an acquired 
psychiatric disorder on a direct basis or as secondary to 
disorders of the knees.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004); Allen, supra.



Increased Evaluations for Chondromalacia of the Knees:

The record reflects that by rating decision dated in November 
1986, service connection was granted for disorders of the 
knees. The RO characterized the disabilities as 
chondromalacia, patella, right, and chondromalacia, patella, 
left.  
10 percent evaluations were assigned. The veteran contends 
that the symptomatology of the right and left knee disorders 
is more severe than is contemplated by the currently assigned 
ratings.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The veteran's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104 
(West 2002); 38 C.F.R. 4.2, 4.6 (2004).

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994); see also Solomon v. Brown, 6 
Vet. App. 396, 402 (1994).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992). 

The record reflects that the veteran was granted service 
connection for right and left knee disorders upon review of 
her service medical records, revealing treatment for knee 
pathology in 1986.  In a May 1986 medical board examination 
report, it was noted that the veteran had had increasing pain 
in both knees on sustained physical activities for three 
months.  Hyperinstability of joints and a very mobile patella 
with patella alta condition, bilaterally was found.  This was 
diagnosed as chondromalacia, patella, bilateral, with 
swelling and/or synovial thickening and patella alta 
condition, moderately severe.

In April 1987, a private orthopedic specialist reported that 
there was a smooth gliding patellofemoral mechanism in the 
veteran's knees, except that when she brought her knees in 
full extension and then began to flex, she had a "grabbing" 
and a "catching" at the initiation of flexion.  There was 
no real tenderness or instability.  Radiographic examination 
showed a considerable degree of patella alta; in full 
extension, the patella completely disengaged the articular 
surface of the femur.  The diagnosis was patella alta, 
symptomatic, bilateral

The veteran underwent a VA orthopedic examination in December 
1987.  While she complained of pain in her knees on walking 
and without weight-bearing, clinical examination and range of 
motion studies resulted in satisfactory findings, without 
apparent subluxation.  The ligaments were normal.  There was 
some soreness over the insertion of the hamstring muscles 
into the posterior knees.  The diagnosis was chondromalacia 
patella.

VA radiographic studies in November 1999 were normal, with no 
arthritic changes.

The veteran underwent a VA joints examination in November 
1999.  She complained of pain, weakness, stiffness, 
instability, lack of endurance, and fatigability of the 
bilateral hips and knees.  Upon clinical examination, range 
of motion of the bilateral knees was flexion to 140 degrees 
and extension to zero degrees with no evidence of pain.  
Crepitus of the bilateral knees was found.

A VA magnetic resonance imaging test (MRI) of the knees in 
March 2000 resulted in an impression of a bone island in the 
right distal femur; the study was otherwise unremarkable.  
The anterior and posterior cruciate ligaments, the collateral 
ligaments, and the patellar ligaments gave a normal signal 
appearance, with no tear, bilaterally.

VA radiographic studies of the knees in September 2001 were 
normal, with no change noted since a previous study in April 
1995.

The veteran underwent a VA joints examination in September 
2001.  She complained of sharp and burning-type pain in her 
bilateral knees and of stiffness when she arose in the 
morning.  She denied having swelling, heat or redness, 
instability, giving way, or locking up.  She stated that she 
had pain in the knees with any activity and fatigue and a 
lack of endurance.  

Upon clinical examination, range of motion of the bilateral 
knees was full.  There was laxity with McMurray's test.  The 
examiner noted a history of chondromalacia of the left knee 
from service.  The pertinent diagnosis was laxity of the 
bilateral knees with a history of chondromalacia of the left 
knee.

At a VA outpatient clinic in November 2001, the veteran 
reported that she had felt her left knee "pop" while 
playing with her children.  Upon clinical examination, there 
was slight tenderness of the left knee.  The patellar 
ligaments were loose, bilaterally.  The diagnostic impression 
was knee pain.  When the veteran was seen several days later, 
there was no effusion, swelling, or bruise of the left knee.  
The veteran was given a knee brace and advised to perform 
quadriceps strengthening exercises.

The veteran underwent a VA joints examination in May 2003.  
She stated that she wore a knee support for one week and her 
knee "went back into place."  She complained of burning 
behind both kneecaps.  She stated that she felt like her 
bones were rubbing together and this kept her awake at night.  
She was not taking any medication for her knees.  She wore a 
left knee brace as needed, but added that her knees were 
"okay" if she kept moving.  She complained of pulling at 
the back of the knees, left more than right, when she walked, 
particularly when going uphill. 

Upon clinical examination, active range of motion of both 
knees was flexion from zero degrees to 140 degrees, with a 
complaint of pain in the posterior knees, not the kneecap, at 
about 90 degrees, bilaterally.  There was no evidence of 
instability, effusion, edema, weakness, tenderness, redness, 
heat, or abnormal movement of either knee.  There was a 
grinding sensation with palpation of the bilateral patellae 
with range of motion.  Radiographic studies of the knees were 
unremarkable.  The pertinent diagnoses were service connected 
chondromalacia and normal range of motion of the knees 
bilaterally, with negative radiographic findings.

At the hearing in June 2003, the veteran testified that her 
discharge from service was related to the condition of her 
knees; the condition of her left knee was more severe than 
her right knee, and that she had a brace for her left knee 
which had given way.  At a VA outpatient clinic in June 2003, 
the examining physician opined that the veteran had 
patellofemoral syndrome.  

The veteran's chondromalacia of the right knee and the left 
knee is evaluated as 10 percent disabling for each knee under 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2004).  
Diagnostic Code 5260 provides that flexion of a leg limited 
to 60 degrees warrants a non-compensable (zero percent) 
rating and a rating of 10 percent requires flexion limited to 
45 degrees.  Diagnostic Code 5261 provides that extension of 
a leg limited to 5 degrees warrants a non-compensable rating 
and a rating of 10 percent requires extension limited to 10 
degrees.  Diagnostic Code 5257, pertaining to other 
impairment of a knee, provides that slight impairment of a 
knee, with recurrent subluxation or lateral instability, 
warrants a 10 percent rating.  Moderate impairment warrants a 
rating of 20 percent.  Severe impairment warrants a rating of 
30 percent.

In VAOPGCPREC 9-98, VA General Counsel held that if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
However, in the veteran's case, there has not been a 
diagnosis of arthritis of the knees.  

The range of motion of the veteran's knees shown on VA 
examinations in September 2001 and May 2003 does not warrant 
an evaluation of 10 percent for either knee under Diagnostic 
Codes 5260 and 5261.  Although instability of the knees was 
not found at the May 2003 examination, laxity of the knees 
was found at the VA examination in September 2001 and the 
patellar ligaments were found to be loose at a VA outpatient 
clinic in November 2001.  Subluxation has not been shown on 
X-rays or on clinical examinations.  

The veteran has thus been shown to have some instability of 
the knees during the pendency of her appeal.  Although the 
veteran has voiced subjective complaints of significant 
bilateral knee symptoms, the objective findings of the VA 
examinations do not demonstrate more than slight impairment 
of the knees.  Slight impairment of the knees with a history 
of instability warrants an evaluation of 10 percent for each 
knee, but no more, under Diagnostic Code 5257.  These 
evaluations adequately and appropriately compensate the 
veteran for any bilateral knee pain which she experiences, 
and the evidence does not approximate findings requisite for 
higher disability ratings.  See 38 C.F.R. § 4.40 (2004).  

Entitlement to evaluations in excess of 10 percent for 
chondromalacia of the right knee and for chondromalacia of 
the left knee is not established.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2004) 
    
The Board has also considered rating the veteran's service- 
connected disabilities under an alternative Diagnostic Code 
that would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993); see Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Because the veteran's knee disorders are not shown to include 
ankylosis, impairment of the tibia and fibula or genu 
recurvatum, consideration of the diagnostic codes pertaining 
to such disorders is not appropriate under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262 and 5263, respectively.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed the service 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.


ORDER

Service connection for an acquired psychiatric disorder, to 
include as secondary to service connected disorders of the 
knees, is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.  

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.


REMAND

Service connection is in effect for chondromalacia of the 
bilateral knees.  The veteran has also been diagnosed with 
disorders of the back and hips.  At a non-VA pain management 
center in March 1999, impressions included lumbar 
degenerative disc disease and lumbar radiculopathy.  At a VA 
joints examination in November 1999, diagnoses included pain, 
weakness, stiffness, lack of endurance, instability of the 
hips.  

The veteran claims that disorders of her back and hips have 
been caused by or aggravated by her service connected 
disabilities of the knees.  As noted above, if a nonservice-
connected disorder is aggravated by a service- connected 
disorder, the veteran is entitled to compensation for the 
degree of increased disability (but only that degree) over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

Although a VA joints examiner in September 2001 opined that 
it is unlikely that the veteran's back and hip disorders are 
related to chondromalacia of the left knee, VA has not 
obtained a medical opinion on the issue of whether service 
connected disabilities of the knees have aggravated non-
service connected disorders of the back and hips, and there 
has been substantial medical evidence which was subsequently 
received.  

Thus, the medical evidence of record is insufficient to 
decide the issue of entitlement to secondary service 
connection for disorders of the back and hips.  As such, an 
examination and opinion is needed to decide those issues. 

Because resolution of the remanded issues may have an impact 
upon the veteran's combined disability ratings, appellate 
review of the claim of entitlement to TDIU is deferred 
pending completion of the remand below. 

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for a low back 
disorder, or a bilateral hip disorder 
that is not evidenced by the current 
record.  The veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  The RO should arrange for the veteran 
to undergo a VA examination by an 
appropriately qualified physician to 
determine the nature, severity and 
etiology of back and bilateral hip 
disabilities.  The examiner should review 
the veteran's claims file and conduct any 
indicated testing.  The examiner should 
then respond to the following:

a.	Identify the diagnoses for all 
existing back and bilateral hip 
disabilities;

b.	Opine whether the veteran's 
service-connected chondromalacia 
of the right and left knees 
caused an existing back or hip 
disorder?

c.	Opine whether the veteran's 
service-connected chondromalacia 
of the right and left knees 
resulted in any increase in the 
underlying severity of an 
existing back or hip disorder?

For each of the above, if the 
examiner is unable to provide a 
yes or no opinion, he or she 
should so state, accompanied by 
an explanation with reference to 
the evidence and medical 
principles relied on.

d.	In the event that the examiner 
finds that chondromalacia of the 
right and left knees did not 
cause but made a back and/or hip 
disorder worse, the examiner 
should identify, to the extent 
possible, the baseline 
manifestations which are due to 
the effects of non-service 
connected back and hip disorders 
and the increased manifestations 
which, in the examiner's opinion, 
are due to chondromalacia of the 
right and left knees.

A rationale for all conclusions 
reached should be provided.

3.  After all indicated development has 
been satisfactorily completed, the RO 
should re-adjudicate the remanded claims 
based on a consideration of all of the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, she and her 
representative should be provided with an 
appropriate supplemental statement of the 
case, to include citation to pertinent 
laws and regulations and a discussion of 
how such laws and regulations affect VA's 
decision.  The veteran and her 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



